DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, 13, and 17 are objected to because of the following informalities: in claim 1, line 14 should be amended to end with the word --and--.  In claim 9, line 3 is still unclear immediately prior to the equation.  Claim 13 is objected to because it depends from claim 12 which has been canceled.  In claim 17, line 4 is still unclear immediately prior to the equation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 9, 14, 15 and 17 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “the volume” in line 2 of page 4.  Claim 9 recites the limitations “the radius of the casing” in line 4 and “said excess pressure of the plug” in line 6.  Claim 14 recites the limitation "the volume" in the third to last line.  Claim 17 recites the limitation “the radius of the casing” in line 5 and “said excess pressure of the plug” in line 7.  There is insufficient antecedent basis for these limitations in the claims.  Consequently, claim 15 is also rejected under 35 USC 112(b) as being indefinite since it depends from rejected claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 18 and 19 are rejected under 35 USC 103 as being unpatentable over SPENCER (US 2010/0155085 A1).
Referring to claim 18: Spencer teaches a formation plug formed in situ in a wellbore traversing a formation, comprising:
solid bismuth alloy material 122 having a solid first cylindrical body portion (where “122” is pointing in FIG. 3), a solid second cylindrical body portion (above the first cylindrical body portion in FIG. 3) of smaller diameter than the first cylindrical body portion, and a shoulder being defined at a transition from said first cylindrical body portion to said second cylindrical body portion (FIG. 3).  While the plug material taught by Spencer more than likely seeps out into the formation in a web shape before solidifying, Spencer does not specifically teach said plug comprises a dendritic web extending outwardly from and around at least a portion of said solid first cylindrical body portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug taught by Spencer to have a web in order to have a firmer hold into the formation.
Referring to claim 19: Spencer teaches an increasingly smaller diameter portion extending from an end of said first cylindrical portion (FIG. 3).  However, Spencer does not specifically teach a conical portion extending from an end of said first cylindrical portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portion extending from the end of the first cylindrical portion taught by Spencer to be conical because the configuration of the claimed portion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed portion was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 20 is rejected under 35 USC 103 as being unpatentable over Spencer and in view of Boyd et al. (US 5,667,010) (“Boyd”).
Spencer does not specifically teach preparing said interface by angling said shoulder to cause the cavity to taper or said shoulder is tapered.  Boyd teaches a method for plugging a wellbore comprising locating relatively permeable and impermeable layers 14 and 16, respectively, preparing an interface by using a tool to remove casing 20 and cement 22 to form a cavity 40 with a shoulder (FIG. 2) and angling said shoulder to cause the cavity to taper, and wherein another shoulder defined on the plug is also tapered (FIG. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoulders taught by Spencer to be tapered as taught by Boyd to help retain the plug so that it will not be displaced should the casing and sheath below the cement layer break down (Boyd - column 5, lines 18-21).
Allowable Subject Matter
Claims 1-7, 10, 11 and 13 are allowed.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8, 9, 15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed September 26, 2022, with respect to the objections to the drawings and the 35 USC 103 rejections of claims 1-17 have been fully considered and are persuasive.  The objections to the drawings and the 35 USC 103 rejections of claims 1-17 have been withdrawn.  However, as further explained above, some of the arguments for the claim objections and the 35 USC 112 rejections were not persuasive.  The objections and rejections that were not properly addressed are maintained above.  Further, applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive regarding claims 18-20. The arguments made no mention of the rejections of claims 18-20, nor were the claims amended into allowable form.  Therefore, the 35 USC 103 rejections of claims 18-20 are maintained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


21 November 2022